Citation Nr: 0948216	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  04-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Board remanded this case in September 2007 and August 
2009 for additional development.  The appeal has been 
returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not etiologically 
related to service.

2.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.




History and Analysis

The Veteran contends that his hearing became impaired during 
World War II and that he sustained acoustic trauma during 
this time.  

An enlisted record and report of separation indicates that 
the Veteran served during World War II, was stationed in 
Northern France and Rhineland and his military occupational 
specialty (MOS) was that of a truck driver, light.  A 
separation qualification record reflects that while working 
as a truck driver, light, in service, the Veteran's duties 
included: driving trucks to transport personnel, supplies and 
equipment; checking the operation of lights, breaks, steering 
mechanism, and other operating parts making such roadside 
repairs as were necessary; servicing, cleaning and 
lubricating vehicles; repairing flat tires; knowing civilian 
and military traffic regulations, convoy rules and road 
discipline; and the ability to drive at night during 
blackouts and over all types of terrain.  This form also 
indicated that all these duties were performed in Europe.

The Veteran submitted a Certificate signed by President 
Truman and addressed to the Veteran as well as a record of 
service from a World War II book, both of which indicate that 
he served in the Armed Forces during World War II.  

The Board notes that a complete set of the Veteran's service 
treatment records are not available for review.  The National 
Personnel Records Center (NPRC) has indicated that they were 
destroyed in a fire at that records storage facility in 1973.
The Board is mindful that, in a case such as this, where 
complete service treatment records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  While it is unfortunate that the Veteran's complete 
service treatment records are unavailable, the appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.

One service treatment report is contained in the claims file, 
which demonstrates that the Veteran was treated for an 
ingrowing nail on the right great toe in March 1943.  The 
Court of Appeals for Veterans' Claims (Court) has noted that 
when "VA is unable to locate a claimant's records, it should 
advise him to submit alternative forms of evidence to support 
his claim and should assist him in obtaining sufficient 
evidence from alternative sources."  Washington v. 
Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  In a January 2004 
response to a request for the Veteran's service treatment 
records, the NPRC notified the RO that the record was fire 
related and there were no available service treatment records 
thereby indicating that the clinical records could not be 
reconstructed.  

By a September 2007 action, the Board remanded the case for 
further development, including: a request to the NPRC to 
conduct a search for any and all records, medical and 
personnel, from December 1942 to January 1946; a request to 
the Surgeon General, Department of the Army (ARPERCEN) for 
any information regarding the Veteran; a request to the 
Veteran, through his representative, for all of the 
information regarding the names and addresses of any military 
hospitals, to specifically include the military hospital at 
Camp Lee, Virginia, where he received treatment for an 
ingrowing toenail; and a notice to the Veteran of the 
probative value of lay statements and have him obtain them, 
if possible.  Pursuant to the Board's September 2007 remand, 
the RO requested from the NPRC any available service 
treatment records, service dental records, service personnel 
records and Surgeon General's Office records.  In a September 
2007 response, the NPRC reported again that the record was 
fire related and that no service treatment records, service 
personnel records or Surgeon General's Office records 
available.  As no records were available, further attempts to 
obtain such would be futile.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to attest to his symptomatology, 
particularly, his problems with hearing and tinnitus both at 
the time of his active service and subsequently thereafter, 
however, he is not competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board also finds that the Veteran's statements of 
exposure to acoustic trauma in service are supported by the 
evidence of record, namely, the enlisted record and report of 
separation and separation qualification record, which 
indicate the duties associated with his MOS possibly 
subjected the Veteran to noise exposure while stationed in 
Europe, particularly in France, during World War II and 
working with mechanics.  

A September 2009 VA audiological examination was conducted in 
response to the Board's August 2009 remand for his claim of 
service connection for hearing loss and tinnitus.  The 
examiner reviewed the Veteran's claims file as part of the 
examination and noted that the Veteran reported he was a 
truck driver around vehicle noise in service, but was not in 
combat.  The Veteran reported post-service occupational noise 
exposure as he spent 33 years in a Navy shipyard as an 
electrician.  He also reported being exposed to recreational 
noise such as power tools and chainsaws.  The examiner noted 
that the Veteran reported that over the years his hearing 
decreased while working at the Navy shipyard and a hearing 
aid was purchased.  The Veteran reported current bilateral 
intermittent tinnitus that had its onset seven or eight years 
prior.  The audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
65
75
LEFT
25
40
55
65
70

The Veteran was noted to have speech recognition of 68 
percent in the right ear and 84 percent in the left ear.  
Given the audiometric findings, the Veteran has bilateral 
hearing loss as defined by VA.  See 38 C.F.R. § 3.385.

The VA examiner diagnosed mild to severe sensorineural 
hearing loss in the Veteran's right ear and normal to severe 
sensorineural hearing loss in his left ear.  The examiner 
found that the Veteran's tinnitus was as likely as not a 
symptom associated with his hearing loss.  The examiner 
opined that the Veteran's hearing loss and tinnitus was less 
likely as not caused by or a result of his military service 
and.  The examiner's rationale was that the Veteran reported 
he was around vehicle noise during service but saw no combat.  
In addition, the Veteran had extensive post-service 
occupational noise exposure for over 33 years.  He reported a 
decrease in his hearing during that time and in later years 
hearing aids were needed.  The examiner opined that the post-
service occupational noise is the most likely cause of the 
Veteran's current hearing levels and tinnitus.  

In this case the Veteran currently has tinnitus and bilateral 
hearing loss.  The question that must be answered is whether 
or not the bilateral hearing loss and tinnitus the Veteran 
currently has was caused by his military service.  Although 
the Veteran has stated his belief that his exposure to noise 
during military service caused his bilateral hearing loss and 
tinnitus, as a layperson he is generally not qualified to 
furnish medical opinions or diagnoses.  See Espiritu.  

The Board acknowledges the Veteran's representative's implied 
argument that the September 2009 examination was inadequate 
and that the examiner's rationale was flawed.  The Veteran's 
representative maintains that the examiner did not consider 
the noise in service the Veteran was exposed to and that his 
noise exposure in service and post-service noise cannot be 
differentiated without an audiogram showing normal hearing at 
separation from service.  However, the Board has reviewed the 
findings from the examination and the examination was 
conducted following a review of the claims file and its 
various contents.  The examination of the Veteran appears to 
be both thorough and complete and the opinion reached appears 
well supported by the medical evidence. 

In addition, the examiner never denied the Veteran's 
contentions regarding noise exposure in service and it is a 
mischaracterization to say the examiner did not consider his 
service noise exposure.  Rather, the examiner's rationale 
centered on a lack of combat noise exposure, that he was 
exposed to post-service occupational noise for 33 years and 
that he reported decreases in his hearing during that time.  
There is a detailed rationale for the examiner's opinion and 
the Board notes that the examiner referred to evidence in the 
record in formulating the opinion.  In addition, there is no 
indication of prejudice on the part of the examiner from a 
review of the record before the Board and there is no 
competent medical evidence rebutting the examiner's findings.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Veteran contends he was exposed to acoustic trauma in his 
military service.  Given the record before the Board, there 
is no reason to doubt his credibility that he was exposed to 
loud noise during his service.  However, while the Veteran is 
competent to report matters which a layperson may perceive, 
the Board finds his account of the onset of his hearing loss 
and tinnitus not entirely credible when evaluated in light of 
the totality of the record.  Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007) (Observing that "[o]nce evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.")  Although the Veteran is 
competent to describe tinnitus symptoms and their continuous 
effect to the present, he reported to the September 2009 VA 
examiner that his tinnitus had its onset 7 or 8 years prior, 
or around 2001 or 2002.  In addition, he reported to the VA 
examiner that he noticed decreases in hearing during his 
civilian employment.  This is somewhat inconsistent with what 
the Veteran reported earlier in the appeals period and casts 
some doubt as to the Veteran's credibility.  There are no 
medical records documenting any hearing loss or tinnitus at 
any point from separation from service to the present, aside 
from the VA examination report in September 2009. 

The length of time between the Veteran's discharge from 
service and any medical evidence showing bilateral hearing 
loss and tinnitus is probative evidence against his claim.  
There is also no medical evidence linking the Veteran's 
current hearing loss and tinnitus to service.  Not only is 
there no medical evidence in support of the Veteran's claim, 
there is also medical evidence against the claim.  As noted 
above, in September 2009 a VA audiologist opined that the 
Veteran's bilateral hearing loss and tinnitus were unrelated 
to his military service and most likely due to his post-
service occupational noise exposure.  

Therefore, given the totality of the above, the Board 
ascribes greater weight to the September 2009 VA examiner's 
opinion, particularly given the Veteran's contentions 
regarding his post-service noise exposure and the timing of 
the onset of his tinnitus and hearing loss.  For the Board to 
conclude that the appellant's bilateral hearing loss and 
tinnitus had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

The Board concludes that the preponderance of the evidence is 
against this claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for service connection for 
bilateral hearing loss and tinnitus must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
bilateral hearing and loss and tinnitus, by a letter in 
December 2003, before the adverse rating decision that is the 
subject of this appeal.  A May 2009 letter provided the 
Veteran with the specific notice required by Dingess, supra.  
A subsequent re-adjudication followed in June 2009.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains the available service records as 
submitted by the Veteran.  The Veteran was given a VA 
examination with medical opinion, in connection with the 
claim.  Statements of the Veteran and his representatives 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


